Citation Nr: 0506052	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  94-36 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for status post resection, 
right distal clavicle, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 until 
November 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO).  The June 1994 rating decision 
denied an increase in excess of 10 percent for the service-
connected right shoulder disorder.  The veteran subsequently 
relocated to the jurisdiction of the New York, New York VARO 
from which his appeal continues.

The Board remanded the case to the RO in July 2003 for 
further development.  Subsequently on appeal, in an August 
2004 rating decision, the RO increased the assigned rating 
for that disability to 20 percent, effective on the date of 
receipt of the May 1994 claim for increase.  Since the 
increase did not constitute the maximum rating for the 
affected joint, the increased rating issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDINGS OF FACT

1.  VA has notified the veteran of the evidence necessary to 
substantiate his claim, and has rendered all assistance 
required.

2.  The veteran's status post resection, right distal 
clavicle, is manifested by ranges of motion, in degrees, 
including 0 to 145 flexion with pain at the end of range of 
motion; extension from 0 to 55 without pain; external 
rotation from 0 to 90 without pain; and abduction from 0 to 
85 with pain; with reduction in function due to pain, more 
nearly approximating limitation of elevation to a point mid-
way between the side and shoulder level.  




CONCLUSION OF LAW

The criteria for a 30 percent rating for status post 
resection, right distal clavicle, have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R.§ 4.7, Part 4, Diagnostic Codes 
5200, 5201, 5202, 5203 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The RO notified the appellant consistent with requirements 
under the VCAA in the March 2003 supplemental statement of 
the case, and in a letter dated in November 2003.  He was 
informed of the information and evidence necessary to 
substantiate the claim, which evidence he was expected to 
submit, and which evidence VA would attempt to obtain for 
him.  He was also requested to inform the RO of any further 
evidence the claimant wanted VA to attempt to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In August 
2003 the case was readjudicated, satisfying the timing 
requirements of the VCAA.  The record reflects that the RO 
has made reasonable efforts to obtain relevant medical 
evidence adequately identified by the appellant in support of 
his claim.  The Board finds that VA has complied with the 
VCAA duties to notify and assist.

II.  Increased Rating

In a June 1974 rating decision, the RO granted service 
connection for status post resection right distal clavicle, 
which was assigned a 20 percent rating.  Over the years since 
then, rating decisions have awarded temporary total 
evaluations for various periods of convalescence and/or 
hospitalization, followed by assigned ratings for the 
disability.  Ratings assigned have ranged from zero to 20 
percent.  Most recently, during the present appeal, in an 
August 2004 rating decision, the RO increased the assigned 
rating for that disability from 10 to 20 percent.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

With respect to the musculoskeletal system, the United States 
Court of Appeals for Veterans Claims (Court) has emphasized 
that when assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995); see generally VAOPGCPREC 36-97.  
The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion. Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (2004).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (2004).  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint. See 38 
C.F.R. § 4.59 (2004).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The standardized ranges of shoulder motion are provided in 
Plate I under 38 C.F.R. § 4.71.  Normal forward flexion of 
the shoulder is from 0 to 180 degrees, normal abduction of 
the shoulder is from 0 to 180 degrees, normal external 
rotation is from 0 to 90 degrees, and normal internal 
rotation is from 0 to 90 degrees.

The Board initially notes that there are various VA medical 
records reflecting treatment from the 1970s through February 
2004 for different medical conditions and disorders, which do 
not contain any recent relevant findings.  The record shows 
that the veteran is right handed.

The report of an April 2004 VA examination for joints shows 
that the veteran reported complaints that he had mild 
increase in pain and in crepitus.  He reported having some 
decrease in the ability to work over head.  He stated that he 
had had problems with that ever since the injury.  He 
reported complaints of pain, weakness and occasional locking 
up of his shoulder, mostly at night when he sleeps.  He 
described the pain in his shoulder as sharp, aching pain.  
This is exacerbated by lifting heavy items or working over 
his head.  He also experiences pain when rotating his 
shoulder while turning his 18 wheeler truck.  Repetitive use 
causes increase in pain and weakness in the shoulder.  He 
reported he was using no assistive devices.  He has taken 
medications, including regular Motrin and prn opioids, which 
have given temporary relief.  He currently works as an 18 
wheel truck driver.  He reported that his shoulder will 
occasionally lock up and he has pain when driving and trying 
to shift the truck or turn the steering wheel.  Pain and lack 
of endurance seem to be the greatest contributors to his 
disability.

On examination, range of motion on the right shoulder 
appeared as though the veteran had a dropped right shoulder.  
There was approximately 20 percent atrophy compared to the 
contralateral side.  There was a large scar over the anterior 
portion of the shoulder approximately at the area of the AC 
joint.  There was prominent portion of the clavicular bone 
laterally.  It appeared as though the clavicular head may be 
absent.  The range of motion on the right was from 0 to 145 
degrees of flexion with pain at the end of range of motion.  
Extension was from 0 to 55 degrees without pain.  External 
rotation was from 0 to 90 degrees without pain.  Abduction 
was from 0 to 85 degrees with pain.  The examiner noted that 
normal range of motion should be from 0 to 180 degrees.  
Strength testing was normal in all fields except for 
abduction, in which the veteran had 4+/5 strength.

X-rays of the right shoulder showed absent distal end of the 
right clavicle, fusion of the cricoclavicular position; 
unremarkable glenohumeral compartment; essentially unchanged 
from the X-ray of December 2003.

The April 2004 VA examination report contains the following 
assessment: right shoulder impairment secondary to previous 
fracture dislocation.  The examiner found that the veteran 
has "unassociated" (sic) shoulder atrophy and weakness.  
His diminished range of motion and abduction is approximately 
50 percent overall.  His reduction and shoulder function 
appears to be diminished by 10 to 20 percent.  Repetitive use 
seems to have a mildly increased affect on decreasing his 
range of motion.

In an April 2004 addendum to the above examination report, an 
examiner noted that he reviewed the claims file and spoke 
with the examiner from the April 2004 VA examination.  The 
present examiner noted that on review, he did not see any 
recent notes relating to the veteran's right shoulder pain.  
The examiner stated that he noted in the veteran's history 
that repetitive use does cause fatigability and pain, 
otherwise, the veteran has no flare-ups other than those 
attributed to repetitive use.  

The examiner noted normal values for ranges of motion, 
including that normal external and internal rotation values 
are from 0 to 90 degrees; normal values for forward flexion 
and abduction of the shoulders are from 0 to 180 degrees; and 
normal extension values are from 0 to 60 degrees.

The examiner opined that the range of motion documented in 
the April 2004 examination report is additionally limited by 
pain and fatigue.  He further opined that the factor that has 
the greatest functional impact is pain; and estimated that 
the range of motion measured above is additionally limited as 
a 20 percent reduction in range of motion of the veteran's 
shoulder in all dimensions.

The veteran's service-connected shoulder disability is rated 
as 20 percent disabled under Diagnostic Code 5203.  38 C.F.R. 
§ 4.71a.  Pursuant to that code, impairment of the clavicle 
or scapula involving dislocation or nonunion with loose 
movement of the minor (left) extremity warrants a 20 percent 
rating, which is the maximum disability rating allowed under 
this Diagnostic Code.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5203 (2004).  As the veteran is already assigned a rating of 
20 percent, an increased rating in excess of 20 percent under 
this Diagnostic Code is not available. 

The veteran's right shoulder disability may also be rated 
under Diagnostic Code 5202, which evaluates other impairments 
of the humerus, including recurrent dislocation.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5202 (2004).  Also, since the 
veteran's service-connected disability currently involves 
limitation of motion, the Board finds that alternative 
ratings under Diagnostic Code 5201 (limitation of motion of 
the arm), and Diagnostic Code 5200 (ankylosis of the 
scapulohumeral articulation) are also appropriate for 
consideration.  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(implicitly holding that the BVA's selection of a Diagnostic 
Code may not be set aside as "arbitrary, capricious, an abuse 
of discretion, or otherwise not in accordance with law," if 
relevant data is examined and a reasonable basis exists for 
its selection).

Under Diagnostic Code 5202, malunion of the humerus with 
moderate deformity, or recurrent dislocation of the 
scapulohumeral joint (major extremity) with infrequent 
episodes, and guarding of movement only at shoulder level, 
warrants a 20 percent rating.  Malunion of the humerus with 
marked deformity, or recurrent dislocation of the 
scapulohumeral joint (major extremity) with frequent 
episodes, and guarding of all movements, warrants a 30 
percent rating.  Fibrous union of the major humerus warrants 
a 50 percent rating, nonunion (false flail joint) of the 
major humerus warrants a 60 percent rating, and loss of head 
(flail shoulder) of the major humerus warrants an 80 percent 
rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5202 (2003).  

In this case, it is clear that the veteran has not presented 
objective medical evidence of recurrent subluxation of the 
right shoulder.  Subluxation, defined as an incomplete or 
partial dislocation, is not shown in the recent VA 
examination reports or other recent medical records.  See 
Dorland's Illustrated Medical Dictionary 1596 (28th ed. 
1994).  As well, it is clear the objective medical evidence 
is negative for any evidence of fibrous union, nonunion, or 
loss of head of the right humerus.  Hence, the preponderance 
of the evidence is against an award of an increased 
disability evaluation in excess of 20 percent for status post 
resection, right distal clavicle, under Diagnostic Code 5202.

Diagnostic Code 5201 allows for a rating based on limitation 
of motion of the arm.  That code provides for a 20 percent 
rating for limitation of motion of the major (right) arm to 
shoulder level.  Further, a 30 percent rating is allowed for 
limitation of motion of the major (right) arm to midway 
between side and shoulder level.  A 40 percent rating is 
allowed for limitation of motion  to 25 degrees from side.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2003). 

In this case, the range of motion on the right is currently 
from 0 to 145 degrees of flexion with pain at the end of 
range of motion; extension from 0 to 55 degrees without pain; 
external rotation from 0 to 90 degrees without pain; and 
abduction from 0 to 85 degrees with pain.  Although these 
values do not meet the criteria for an increase under 
Diagnostic Code 5201, based solely on range of motion, there 
is objective evidence of pain which limits abduction to 85 
degrees, far short of the normal value of 180 degrees.  The 
VA examiners in April 2004 found a diminished range of motion 
and abduction, noted as approximately 50 percent reduction 
overall.  His reduction and shoulder function is found to be 
diminished by 10 to 20 percent.  Pain was the factor having 
the greatest functional impact, with range of motion 
additionally limited by a 20 percent reduction of the 
shoulder in all dimensions.  It is the judgment of the 
undersigned that, considering additional limitation of 
function due to pain, the disability more nearly approximates 
limitation to mid-way between the side and shoulder level.

Accordingly, the assignment of a 30 percent disability 
evaluation for the service-connected right (major) shoulder 
disability, under Diagnostic Code 5201 is warranted.  See 38 
U.S.C.A. §§ 5103A, 5107(b); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5201; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  

However, this same evidence does not support a rating in 
excess of 30 percent.  The evidence does not show that the 
right shoulder disability approaches the criteria of 
limitation to 25 degrees from side, required for a 40 percent 
rating under Diagnostic Code 5201.  Therefore, an evaluation 
in excess of 30 percent under that code is not warranted.  
There is also no evidence of ankylosis of the scapulohumeral 
articulation, so as to warrant an increase over 30 percent 
under Diagnostic Code 5200.  38 C.F.R. § 4.71a.  

In this connection, the Board has considered the functional 
impairment which can be attributed to the veteran's pain and 
weakness.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca; VAOPGCPREC 9-
98.  The Board finds that the record does not show that the 
veteran's functional loss due to his service-connected right 
shoulder, impairs him to such a degree that he has the 
equivalent of ankylosis of the scapulohumeral joint 
articulation, or a limitation of motion of his right arm to 
25 degrees from side, as required for a rating in excess of 
that assigned here under Diagnostic Code 5200 or 5201.  
Accordingly the Board finds that a rating in excess of 30 
percent is not warranted.

The Board has based its decision in this case upon the 
applicable provisions of VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected status post resection, right 
distal clavicle has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluations, and there is also no indication that the 
disorder has necessitated frequent periods of 
hospitalization.  Based on the foregoing, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1), which concern 
the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a 30 percent rating for status post resection, 
right distal clavicle,  is granted, subject to the law and 
regulations governing the payment of monetary benefits.




	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


